     Case 8:20-cv-01348-JLS-DFM Document 14 Filed 11/16/20 Page 1 of 3 Page ID #:102




 1    THE KARLIN LAW FIRM LLP
 2    L. Scott Karlin (SBN 90605)
      David E. Karlin (SBN 275905)
 3    13522 Newport Avenue, Suite 201
 4    Tustin, California 92780
      Telephone: (714) 731-3283
 5
      Facsimile: (714) 731-5741
 6    lsk@karlinlaw.com
 7    david@karlinlaw.com

 8    Attorneys for Defendant: J. M. HARDING L.P., A CALIFORNIA LIMITED
 9    PARTNERSHIP
                            UNITED STATES DISTRICT COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA
11
       United African-Asian Abilities Club, on     Case No. 8:20-cv-01348-JLS-DFM
12
       Behalf of Itself and Its Members; Jessie
13     James Davis IV, an Individual,              STIPULATION TO SET ASIDE
14                                                 DEFAULT OF J. M. HARDING L.P., A
                     Plaintiffs,                   CALIFORNIA LIMITED
15
              vs.                                  PARTNERSHIP
16
       J. M. HARDING L.P., A
17     CALIFORNIA LIMITED
18     PARTNERSHIP; AND DOES 1
       THROUGH 10, Inclusive,
19
20                   Defendants.
21
22
             IT IS HEREBY STIPULATED by and between Plaintiffs, United African-Asian
23
24    Abilities Club, on Behalf of Itself and Its Members; Jessie James Davis IV, an Individual
25
      and Defendant J. M. HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP, by
26
27    and through their attorneys of record, that the Entry of Default against Defendant J. M.
28


                                                   1
      8:20-cv-01348-JLS-DFM-- STIPULATION
     Case 8:20-cv-01348-JLS-DFM Document 14 Filed 11/16/20 Page 2 of 3 Page ID #:103




 1    HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP is hereby set aside. This
 2
      stipulation is based upon the following facts constituting good cause:
 3
 4        1. Plaintiff served Defendant J. M. HARDING L.P., A CALIFORNIA LIMITED
 5
              PARTNERSHIP, by personal service on its registered agent on August 21, 2020.
 6
 7        2. Plaintiff filed an Application for Entry of Default against Defendant J. M.

 8            HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP on October 27,
 9
              2020.
10
11        3. Defendant J. M. HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP
12
              was unaware of the service until after the Request for Entry of Default was filed.
13
14        4. Defendant J. M. HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP
15            retained counsel, The Karlin Law Firm LLP, on November 12, 2020.
16
          5. It is agreed and stipulated that the Default entered against Defendant J. M.
17
18            HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP shall be set aside
19
              and that the new due date for Defendants’ responsive pleadings in this matter
20
21            shall be 30 days after said Default is set aside.
22
          6. Further, good cause exists for this extension as Defense counsel has just been
23
24
              retained and requires time to become knowledgeable about the case to prepare an

25            initial pleading.
26
             Accordingly, the Parties stipulate to the above.
27
28           IT IS SO STIPULATED.


                                                     2
      8:20-cv-01348-JLS-DFM-- STIPULATION
     Case 8:20-cv-01348-JLS-DFM Document 14 Filed 11/16/20 Page 3 of 3 Page ID #:104




 1
 2
 3    DATED: 11/16/2020                        LIGHTNING LAW, APC
 4
 5                                             By: __/s/ David C. Wakefield___
                                                   David C. Wakefield, Esq.
 6
                                                   Attorney for Plaintiffs
 7
 8
 9    DATED: 11/16/2020                        THE KARLIN LAW FIRM LLP
10
11
                                               By:     /s/ David E. Karlin
12                                                   David E. Karlin, Esq.
13
                                                     Attorneys for Defendant

14
      I, David E. Karlin attest that all other signatories listed, and on whose behalf the filing is
15
      submitted, concur in the filing’s content and have authorized the filing
16
17
                                                       _/s/ David E. Karlin______
18                                                     David E. Karlin
19
20
21
22
23
24
25
26
27
28


                                                       3
      8:20-cv-01348-JLS-DFM-- STIPULATION
